Citation Nr: 0708246	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-04 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty for 7 years, 1 month, and 
11 days, including periods from April 1970 to February 1972 
and from April 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  By a separate order, the Board has vacated an 
August 1987 decision of the Board that denied service 
connection for a back disorder and a right shoulder disorder.  
Those issues are therefore on appeal from a December 1985 RO 
decision that pre-dated the 1987 decision of the Board.  The 
cervical spine and PTSD issues before the Board are on appeal 
from a January 2004 RO decision.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  

(The decision below includes an order reopening previously 
denied claims of service connection for a right shoulder 
disorder, a lumbar spine disorder, and PTSD.  The underlying 
claims of service connection for a right shoulder disorder 
and PTSD and the claim of service connection for a cervical 
spine disorder are addressed in the REMAND portion of the 
decision below.)




FINDINGS OF FACT

1.  Service connection for a right shoulder disorder and a 
back disorder were denied in rating decisions dated in August 
1972 and November 1980.  The veteran did not initiate an 
appeal after either decision, making each decision final.  

2.  The evidence received since the November 1980 denial is 
new and is so significant that it must be considered in order 
to fairly decide the merits of the claims.

3.  Service connection for PTSD was denied in a February 1995 
rating decision.  The veteran did not initiate an appeal.

4.  The evidence received since the February 1995 decision is 
new and raises a reasonable possibility of substantiating the 
underlying claim.

5.  The veteran's currently diagnosed lumbar disability is 
not related to military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
shoulder disorder and a claim of service connection for a 
lumbar spine disorder has been received.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence
Right Shoulder Disorder and Lumbar Spine Disorder

The veteran originally filed a claim of entitlement to 
service connection for a right shoulder disorder and a back 
disorder in February 1972.  The claims were denied by way of 
an August 1972 rating decision.  Notice of the denial and 
appellate rights were provided at that time.  The appellant 
failed to initiate an appeal.  The veteran subsequently filed 
a claim of entitlement to service connection for a right 
shoulder disorder and a back disorder in September 1980.  The 
claims were denied by way of a November 1980 rating decision.  
Notice of the denial and appellate rights were again 
provided.  The appellant failed to initiate an appeal.  The 
denial consequently became final.  See 38 C.F.R. § 20.1103 
(2006).  As a result, claims of service connection for a 
right shoulder disorder and a back disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final 
adjudication, in this case, November 1980.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) for claims filed prior to August 
29, 2001, such as the appellant's, "new and material" 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that when the veteran filed his claim to 
reopen his service connection claims for a right shoulder 
disorder and a back disorder the definition of new and 
material evidence had not been promulgated.  The definition 
of new and material evidence was made effective January 22, 
1991.  See 55 Fed. Reg. 52274.  VA determined that the 
proposed definition reflected VA's historic concept of the 
term "new and material evidence."  Therefore, the Board 
will consider the veteran's claim under 38 C.F.R. § 3.156(a) 
(2001).)  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran first initiated his claim for a right shoulder 
disorder and a back disorder in May 1972.  The veteran's 
claim was denied in an August 1972 rating decision.  The 
evidence of record at the time of the August 1972 rating 
decision consisted of the veteran's service medical records 
(SMRs), and a July 1972 VA examination.  

The veteran contended that he was injured in Vietnam in 1971.  
The veteran's SMRs reflect that he injured his right shoulder 
in Vietnam in 1971.  The veteran sought treatment for his 
shoulder during his period of service.  The veteran's June 
1978 separation examination reflects that the veteran 
experienced pain in his right shoulder and back due to his 
injury in Vietnam.  The 1972 VA examination did not reveal 
any disability of the right shoulder or lumbar spine.  The RO 
denied the claim because the VA examination did not reveal 
any disability of the shoulder or lumbar spine.  

The veteran submitted an application to reopen his claims of 
entitlement to service connection for a right shoulder 
disorder and a back disorder in September 1980.  The veteran 
did not submit any further evidence.  The RO issued a rating 
decision in November 1980 at which time the RO did not reopen 
the veteran's claims because new and material evidence had 
not been submitted. 

Evidence received since the November 1980 decision consists 
of service personnel records, nerve conduction studies from 
Louisiana State University (LSU) School of Medicine dated in 
November 1978, treatment records from C. McAlister, M.D., 
dated from January 1984 to May 1984, a May 2004 computed 
tomography (CT) scan of the lumbar spine, a January 1985 
physical examination from H. LaRocca, M.D., medical records 
from St. Charles General Hospital dated from February 1985 to 
October 1985, VA examinations dated in July 1985 and November 
2003, a June 1993 nerve conduction study from University 
Medical Center, private medical records from F. Graffagnino, 
M.D., dated from March 1993 to February 1994, and a statement 
from W. Pharo, M.D., dated in March 1994, electroymyograph 
reports from Southeast Neuroscience dated in October 2000, 
March 2001, and April 2002, x-rays from Thibodaux Regional 
Medical Center dated in February 2002 and May 2002, a 
magnetic resonance imaging (MRI) of the lumbar spine dated in 
April 2003, opinion letters from C. Cenac, M.D., dated in 
February 2002 and November 2004, VA outpatient treatment 
reports dated from September 2004 to June 2005, testimony 
from a July 2006 Travel Board hearing, and MRIs of the right 
shoulder and cervical spine dated in August 2006.

Because the evidence received since November 1980 decision 
was not previously of record, and because it specifically 
addresses the issues before the Board, the Board finds that 
the newly received evidence constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156 (2001).  
There was an indication previously that the appellant injured 
his shoulder in service and had right shoulder and back pain 
following the injury.  Since the prior denial, the appellant 
has submitted evidence of surgery on his lumbar spine and 
evidence of a chronic right shoulder disability.  
Consequently, the Board concludes that this new information 
is so significant that it must be considered to fairly decide 
the underlying claims.  In other words, this new evidence 
tends to prove that the veteran has current disability that 
was not shown in 1980.  The previously denied claims are 
reopened.  



New and Material Evidence - PTSD

The veteran filed a claim for entitlement to service 
connection for PTSD in August 1994.  The RO denied the claim 
in February 1995.  Notice of the denial and appellate rights 
were provided at that time.  The veteran failed to appeal the 
decision.  The denial consequently became final.  See 
38 C.F.R. § 20.1103 (2006).  As a result, a claim of service 
connection for PTSD may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior adjudication.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

As with the claims discussed above, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Because the veteran's claim to reopen was filed after changes 
to 38 C.F.R. § 3.156 were made in August 2001, the current 
version of the regulation applies.  Under 38 C.F.R. 
§ 3.156(a) (2006), "new" evidence is evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1995 
decision consisted of the veteran's service medical records 
(SMRs), VA examinations dated in May 1972 and July 1985, 
medical records from St. Charles General Hospital dated in 
March 1985 and October 1985, a June 1993 nerve conduction 
study from University Medical Center, private medical records 
from F. Graffagnino, M.D., dated from March 1993 to February 
1994, and a statement from W. Pharo, M.D., dated in March 
1994. 

The SMRs were negative for any reference to psychiatric 
treatment or disability.  The veteran's June 1978 separation 
examination revealed that the veteran reported depression 
related to his daughter's health.  The separation examination 
was negative for findings or diagnoses of any psychiatric 
disorder.  

The VA examinations dated in May 1972 and July 1985 were 
negative for any reference to psychiatric disability.  

The St. Charles General Hospital medical records, the June 
1993 nerve conduction study, the private medical records from 
Dr. Graffagnino, and the March 1994 statement from Dr. Pharo 
were unrelated to the veteran's claimed PTSD.

The veteran submitted an application to reopen his claim of 
entitlement to service connection for PTSD in May 2002.  

Evidence received since the February 1995 decision consists 
of service personnel records, nerve conduction studies from 
Louisiana State University School of Medicine dated in 
November 1978, treatment records from C. McAlister, M.D., 
dated from January 1984 to May 1984, a May 1984 CT scan of 
the lumbar spine, a January 1985 physical examination from H. 
LaRocca, M.D., medical records from St. Charles General 
Hospital dated in February 1985, VA examinations dated 
November 2003, electroymyograph reports from Southeast 
Neuroscience dated in October 2000, March 2001, and April 
2002, x-rays from Thibodaux Regional Medical Center dated in 
February 2002 and May 2002, an MRI of the lumbar spine dated 
in April 2003, opinion letters from C. Cenac, M.D., dated in 
February 2002 and November 2004, VA outpatient treatment 
reports dated from September 2004 to June 2005, testimony 
from a July 2006 Travel Board hearing, and MRIs of the right 
shoulder and cervical spine dated in August 2006.

Because the evidence received since February 1995 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  There was no 
indication previously that the veteran had psychiatric 
disabilities following service.  Since the prior denial, the 
veteran has submitted VA medical records which indicate that 
he has been diagnosed with PTSD, something not previously 
shown in 1995.  Consequently, the Board concludes that this 
new information is so significant that it must be considered 
to fairly decide the claim.  This claim is reopened.  

Service Connection -Lumbar Spine Disorder

Turning to the underlying claim of service connection for a 
lumbar spine disorder, the law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran contends that he suffers from a current back 
disability related to a back injury incurred in service.  As 
noted above, the veteran's SMRs reveal that the veteran 
injured his right shoulder in Vietnam and he had reported 
right shoulder and back pain at the time of his June 1978 
separation examination.

The July 1972 VA examination revealed no orthopedic 
disabilities.

The 1978 nerve conduction study from LSU revealed bilateral 
median neuropathies of the wrist, bilateral mild ulnar 
neuropathies, and a mild right radial neuropathy.  

The January 1985 medical report from Dr. LaRocca revealed 
that the veteran was injured at work in December 1983.  He 
reported low back pain and bilateral leg pain.  The veteran 
denied having had difficulties with his low back prior to the 
December 1983 accident.  Dr. LaRocca diagnosed the veteran 
with post-traumatic lumbar pain, etiology undetermined.  

The treatment records from Dr. McAlister dated from January 
1984 to May 1984 reveal that the veteran injured his back 
while working.  He was diagnosed with lumbosacral sprain.  A 
May 1984 myelogram was noted to be negative.  A May 1984 CT 
scan of L4, L5, and S1 revealed extradural defect at the L5, 
S1 level on the right.  

The medical records from St. Charles General Hospital reveal 
that the veteran was diagnosed with a disc abnormality at L4-
5 in February 1985.  A direct disc puncture and injection 
demonstrated evidence of a posterior radial and annular tear 
or fissure.  A March 1985 surgical report revealed that the 
veteran underwent lumbar laminectomies with luque 
instrumentation and spine fusion of L4 to sacrum using a 
right pelvic graft.  The veteran was noted to have suffered 
injuries to his back in December 1983 and October 1984 which 
disabled him.  In October 1985 the veteran underwent a 
revision of luque wires and spine fusion of L4 to the sacrum 
using a left pelvic graft and bank bone crushed cortical 
graft.  

The July 1985 VA examination included x-rays of the 
lumbosacral spine and revealed spondylolysis on the right 
side of L3 and a suggestions of some spondylolisthesis of the 
sacrum at the L5-S1 level.  Orthopedic fixation device was 
seen on x-ray.

The October 2000 EMG report revealed decreased sensation to 
pinprick diffusely in bilateral hands.  The March 2001 EMG 
report revealed diffuse decreased sensation of the hands, 
give away weakness of the intrinsic muscles of both median 
and ulnar innovation and of the radial innervated muscles of 
the forearm.  The April 2002 EMG report revealed right L4 and 
L5 radiculopathy, predominantly chronic in nature and severe 
chronic left L5 radiculopathy.

The April 2003 MRI of the lumbar spine revealed that the L4 
vertebral body and L3-4 disc space level was obscured by 
artifact by the pedicle screws at the L4 level.  The MRI also 
revealed extensive prior lumbar spine surgery including 
anterior interbody fusions at L4-5 and L5-S1, pedicle screws 
at the L4 level and dorsal fusion from L4 to S1, and one to 
two millimeter annular disc bulge without evidence of spinal 
canal stenosis or foraminal encroachment at L2-3.

The veteran was afforded a VA examination in November 2003.  
The examiner said the veteran reported on-the-job injuries in 
1983 and 1984.  He said the veteran performed physical work 
after service.  Physical examination revealed normal posture 
and gait.  Large non-tender surgical scars in the lumbar area 
were noted.  X-rays of the lumbar spine revealed fusion of L4 
to the sacrum.  The examiner said that the veteran's injury 
in Vietnam was a minor event in the veteran's life.  He said 
the veteran was able to serve on active duty for six years 
after his injury and was not limited.  He noted that the 
veteran was also able to hold down manual labor of a heavy 
nature.  He also noted that the veteran had injured his back 
five years after he separated from service and was off of 
work for a year.  He said the veteran also injured his back 
again in 1984 in a work-related injury.  He opined that the 
veteran's injury in 1984 was the major cause of the veteran's 
lumbar discomfort.  He said he did not see any correlation 
between the veteran's present lumbar problems and his injury 
in service.

Other private and VA treatment records were unrelated to 
veteran's lumbar spine disorder.

The veteran provided testimony at a Travel Board hearing at 
the RO in July 2006.  The veteran reported treatment off and 
on during service for his shoulder and back.  He said he 
never properly healed but he learned to live with the pain 
because x-rays never revealed a disability of his back.  

The veteran's statements are not sufficient to establish that 
his current back disability resulted from an injury in 
service.  This is so because he does not have the medical 
expertise to provide opinions as to etiological 
relationships.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The absence of a medical opinion based on the evidence of 
record establishing a nexus between the veteran's current 
back disability and any incident in service is telling.  SMRs 
reveal that the veteran injured his right shoulder in 
service.  Private medical records reveal that the veteran was 
injured on the job in December 1983 and October 1984.  He 
underwent lumbar surgery in March 1985 and a revision surgery 
in October 1985.  The July 2003 VA medical opinion of record 
reveals that the veteran's current lumbar spine disorder was 
related to the veteran's post-service work-related injuries.  
The examiner said he did not see any correlation between the 
veteran's injury in service and his current lumbar 
discomfort.  Such an opinion is not only supported by the 
remaining evidence, it is uncontradicted by the record.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
lumbar spine disorder.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a lumbar spine disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a back disability due to an 
injury incurred in service.

The veteran submitted his current claim in January 2002.  The 
RO wrote to the veteran in February 2002 and notified him 
that he should submit new evidence to show that his back 
disability was incurred in or aggravated by his active duty.  
In a May 2002 letter the veteran was informed of the 
evidence/information needed to substantiate a claim for 
service connection.  

The veteran's claim was denied in January 2004.  The RO 
notified the veteran of the denial the same month.   

The veteran was issued a statement of the case (SOC) in 
September 2004 that informed him of all of the evidence of 
record, the pertinent statutory and regulatory provisions and 
the reasons and bases for the continued denial of his claim.  
The RO issued a supplemental statement of the case (SSOC) in 
February 2006.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, while notice was not 
provided as to the criteria for rating low back disabilities 
or with respect to award of effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not have 
jurisdiction over such issues.  Consequently, a remand of the 
service connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the veteran's SMRs and VA treatment records in 
developing the veteran's claim.  The veteran submitted 
private medical records.  The veteran has not identified any 
outstanding evidence that could be obtained in the 
development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The RO sought out a medical 
nexus opinion and the veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2006).

ORDER

The claim of entitlement to service connection for a right 
shoulder disorder is reopened; to this extent, the appeal is 
granted.

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.

Entitlement to service connection for a lumbar spine disorder 
is denied.


REMAND

In view of the determination that the veteran's claims of 
service connection for a right shoulder disorder and PTSD are 
reopened, the Board finds that additional development is 
necessary before a decision on the merits of the claims can 
be reached.  Additionally, further evidentiary development is 
necessary before a decision on the merits of the veteran's 
claim for service connection for a cervical spine disorder 
can be reached.

A review of the claims file reveals that it does not appear 
that the veteran has been sent the necessary VCAA-type notice 
that relates directly to his claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a letter 
in May 2002 and generally advised him of the 
evidence/information required to substantiate a claim for 
entitlement to service connection.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim of service 
connection for PTSD, which differs from the usual service 
connection claim.  He has not been told which evidence VA 
would seek to provide and which information or evidence he 
was to provide.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Thus, the Board will remand the veteran's 
claim to ensure compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.  

Personnel records were obtained from the U.S. Armed Services 
Center for Unit Records Research (currently known as the U.S. 
Army and Joint Services Records Research Center) in October 
2003.  If any of the veteran's claimed stressors are not 
mentioned in the records the RO should contact all agencies 
that might assist in the investigation of the veteran's 
claimed stressors.  Any information obtained should be 
associated with the claims file.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted that the veteran injured his shoulder in 
Vietnam.  The veteran reported back, neck and arm problems 
since the in-service injury.  At the time of the examination 
the veteran was diagnosed with C5-6 radiculopathy on the 
right side.  X-rays of the cervical spine were noted to be 
normal.  The examiner did not provide an opinion on whether 
the veteran's C5-6 radiculopathy was related to his service 
injury.  In order to properly evaluate the veteran's claim 
for service connection for a cervical spine disorder, a VA 
examination is necessary.  

The veteran submitted letters from Dr. Cenac dated in 
February 2002 and November 2004 but no treatment reports were 
associated with the letters.  The veteran also submitted MRIs 
of his right shoulder and cervical spine dated in August 2006 
from Terrebonne General Medical Center.  No other records 
were provided.  The RO should ask the veteran to provide the 
names and dates of any treatment for his right shoulder, 
cervical spine, and PTSD.  Any outstanding records should be 
associated with the claims file.  

Outpatient treatment reports from VA reveal that the veteran 
was diagnosed with PTSD in November 2004.  The diagnosis is 
not linked to a verified stressor and the records do not 
include a psychological evaluation.  In order to properly 
assess the veteran's claim, the veteran should be afforded a 
VA examination to determine whether he currently suffers from 
PTSD due to in-service stressors.

Finally, the veteran was afforded a VA examination in July 
1972 at which time he was not diagnosed with any orthopedic 
disabilities.  In November 2004 Dr. Cenac opined that the 
there was no causal association between the veteran's service 
injury to his right shoulder and his present disability.  The 
letter references complaints of bilateral shoulder pain, 
lower back pain, peripheral entrapment neuropathy involving 
median, ulnar, and radial nerves, and a radiculopathy.  It is 
not clear which disability Dr. Cenac was referring to when he 
said there was no causal association between the veteran's 
service injury to his right shoulder and his present 
disability.  Because the August 2006 MRI of the veteran's 
right shoulder reveals a partial tear or some tendinopathy of 
the supraspinatus tendon, severe degenerative arthropathy of 
the glenohumeral joint, non-specific signal change in the 
proximal humerus without definite fracture or acute 
contusion, and deformity of the acromioclavicular (AC) joint 
without evidence of impingement syndrome, a current VA 
examination is necessary to determine whether any current 
right shoulder disorder is related to the in-service injury.

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2006) are fully complied with and 
satisfied, including notice as to 
what is required to substantiate a 
claim of service connection for 
PTSD.  See also 38 C.F.R. § 3.159 
(2006).  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claim of service connection for 
PTSD.  The veteran should be told to 
submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressors, and the parties involved.  
38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2006).  Among other things, 
the veteran should be told to submit 
any pertinent evidence in his 
possession.  

The RO should also send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claims on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
PTSD, a right shoulder disorder, or 
a cervical spine disorder.  After 
securing the necessary releases, the 
RO should obtain those records that 
have not previously been secured.  
The RO should specifically determine 
whether the veteran has had any 
other treatment through VA and, if 
so, those records should be 
requested.  If any records are 
unavailable, a negative reply should 
be included in the claims file.

3.  The veteran should be asked to 
provide detail regarding each 
stressful experience that he 
believes led to his having PTSD.  
The RO should attempt to verify the 
occurrence of the veteran's claimed 
in-service stressors.  All agencies 
that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

4.  After completing all the 
development actions requested above, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file should be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing, including 
tests that may help determine 
whether the veteran in fact has 
PTSD.  The examiner should determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.  If a PTSD diagnosis 
is deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and one 
or more of the in-service stressors 
reported by the veteran.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.

5.  The veteran should also be 
scheduled for a VA orthopedic 
examination by a qualified 
physician.  The examiner must review 
the claims file.  All necessary 
tests should be conducted.  The 
examiner is requested to identify 
all current right shoulder and 
cervical spine problems and obtain a 
detailed history from the veteran 
regarding all prior injuries, 
including the injury in Vietnam.  
The examiner is requested to provide 
an opinion as to whether any 
currently diagnosed right shoulder 
disorder or cervical spine disorder 
is at least as likely as not related 
to the veteran's military service.  
A complete rationale for any 
opinions expressed should be 
provided.

6.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, the RO should take 
corrective action.

7.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
remaining on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


